PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No.  7,938,751
Issue Date: May 10, 2011
Application No. 12/773,627
Filed: May 4, 2010
Attorney Docket No. NO40144USD
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the requests for refund filed September 8, 2020 and October 19, 2020.  

The request is DISMISSED.

Applicant filed the above request for refund of $2,800 and states in part “[a] petition fee. . . of $1,000 was charged three times with respect to the above indicated patent application.  The fees were charged once on August 5, 2020 and twice on August 17, 2020.  Accordingly . . . Applicant hereby requests that a refund . . . of $2,000 be credited and “[m]aintenance fee due 3.5 years for this matter were erroneously charged.  Applicant hereby requests that a refund for Maintenance fee due at the 3.5 years in the . . . amount of $800.00.”  

A review of the Office records for the above-identified application show that a Petition under 
37 CFR 1.378(b) to Accept Unintentionally Delayed Payment of Maintenance Fee in an Expired Patent was filed on August 5, 2020.  The petition decision was granted on August 24, 2020.  As such, a fee is required for the petition that was filed on August 5, 2020.

The maintenance fee due for the 3 ½ year payment $800 was due, along with the petition fee of $1,000.  In order to reinstate the patent, the 7 ½ year maintenance fee and petition fee(s) were also required.  An authorization was given to charge any maintenance fee or petition fee deficiency to petitioner’s deposit account.  As stated above, the fees paid in the amount of $2,000 (petition fees) and $2,600 (maintenance fees) were due.
 
In view of the above, the request for refund cannot be granted. 






Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions